DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geerlings (US 2015/0302730).
Regarding claim 1, Geerlings discloses a configurable access controller (trainable transceiver 10, Para. 38), comprising: 
a processor (control circuit 22, Fig. 2A and Para. 43); 
a radio frequency (RF) transceiver (WiFi transceiver 29, Fig. 2A and Para. 49); and 
one or more memories (memory 24, Fig. 2A and Para. 46), the one or more memories having stored thereon: 
a first processor executable instructions, wherein the first processor executable instructions, when executed by the processor, enable the configurable access controller to store communication 
a second processor executable instructions, wherein the second processor executable instructions, when executed by the processor, enable the configurable access controller to send messages configured to identify the configurable access controller to a keyless entry system using a communication protocol associated with the communication protocol instructions and exhibiting at least one RF characteristic of the RF characteristics (paragraph 35: "A trainable transceiver may be configured (e.g., trained) to send activation signals and/or other information to a particular device ... The trainable transceiver may be trained by a user to work with particular ... home electronic devices (€.g., a garage door opener).” and the activation signal transmission to "home electronics device 12" can be performed wireless, e.g. via "Bluetooth communication" [see paragraphs 30, 35, 38 and 40], which includes the sending of a device identifier in standard manner; hence, this implies the existence of instructions that when executed cause the controller to send these messages).
Regarding claim 2, Geerlings discloses wherein the messages comprise an identifier associated with the configurable access controller (via device identification information, Para. 35 and 154). 
Regarding claim 3, Geerlings discloses a crypto-element configured to authenticate a device attempting to establish a communication link with the configurable access controller (via the application running on the mobile communications device may require a user to input a biometric and/or password 
Regarding claim 4, Geerlings discloses the RF characteristics include one or more of: frequency, modulation type, data rate, and output power (Training information (e.g., activation signal frequency, device identification information, encryption information, modulation scheme used by the device, or other information related to controlling a device via an activation signal) may also be received by a trainable transceiver from a remote device, Para. 35).
Regarding claim 6, Geerlings discloses the first processor executable instructions are further configured to enable the configurable access controller to receive one or more configuration files that include instructions for a communication protocol and RF characteristics (via files from cloud computing system 18, Para. 41). 
Regarding claim 7, 8, Geerlings discloses wherein a control message of the messages includes a command to open for the keyless entry system (via command to open garage door, Para. 29, 156). 
Regarding claim 9, Geerlings discloses wherein the one or more memories include a first code space for storing communication protocol instructions (via the method further includes storing an activation signal parameter received from the cloud computing system in memory coupled to the processing circuit, Para. 4). 
Regarding claim 10, Geelings discloses wherein the one or more memories include a second code space for storing the RF characteristics (via activation signal stored includes frequency parameters, Para. 30). 
Regarding claims 11 and 12, Geelings discloses wherein the communication protocol instructions include rules for formatting messages (via encryption information, modulation scheme used by the device, Para. 35).

a configurable access controller (trainable transmitter 10, Para. 38); and 
an interface (mobile communication device 16, Para. 39), wherein the interface is configured to: 
receive target identification information via a prompt (via a user must input identification information to the "cloud computing system 18", which transceiver is to be configured, see paragraph 79 for the specification that Figure 6B's system may implement the "functions described with reference to Figure 5B", where a “second trainable transceiver 11" receives the configuration data of a “first trainable transceiver 10" upon request, e.g. through "user input on an operator input device", see paragraph 76); 
send a request for a configuration file, the request including the target identification information received via the prompt (see above); 
receive a configuration file, the configuration file including instructions for communicating with a keyless entry system (Figure 6B concerns e.g. the transmission of “configuration information, activation signal parameters...” [first sentence of paragraph 79]); and 
send the instructions to the configurable access controller (second sentence of paragraph 79).
Regarding claim 14, Geelings discloses a configuration server, the configuration server configured to provide the requested configuration file (via cloud computing system 18, Para. 79). 
Regarding claim 15, Geelings discloses wherein the instructions for communicating with the keyless entry system include one or more of radio-frequency (RF) characteristics and instructions for a communication protocol (training information (e.g., activation signal frequency, device identification information, encryption information, modulation scheme used by the device, or other information related to controlling a device via an activation signal) may also be received by a trainable transceiver from a remote device, Para. 35, 79).

Regarding claim 17, Geelings discloses a keyless entry system, wherein the keyless entry system is configured to operate in a learning mode of operation, and to learn the configurable access controller that communicates with the keyless entry system while the keyless entry system operates in the learning mode of operation (via where the device uses a rolling code (e.g., garage door opener using a rolling code), a user may need to cause the device to learn the trainable transceiver 10, Para. 98).
Regarding claim 18, Geelings discloses a keyless entry system, wherein the keyless entry system is configured to use a specific communication protocol and tuned to specific RF characteristics (via a trainable transceiver may be configured (e.g., trained) to send activation signals and/or other information to a particular device, wherein activation signal includes frequency, device identification information, encryption information, modulation scheme used by a device, Para. 35). 
Regarding claim 19, Geelings discloses a keyless entry system, wherein the keyless entry system is configured to control access to a room (via garage door opener, Para. 29).
Regarding claim 21, Geelings discloses the target identification information is media access control data (via a user must input identification information to the "cloud computing system 18", which transceiver is to be configured, see paragraph 79).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings, and further in view of Okada (US 2005/0123071).
Regarding claim 5, Geerlings teaches frequency modulation (Para. 42), but fails to disclose the modulation type is frequency-shift keying modulation.
Okada teaches wireless communication signals can be modulated via frequency shift keying (Para. 44).
From the teachings of Okada, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Geerlings to include the modulation type is frequency-shift keying modulation as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings, and further in view of Gersabeck (US 2020/0148167).
Regarding claim 20, Geerlings fails to specifically disclose wherein the target identification information is one or more of a make and a model of a vehicle.

From the teachings of Gersabeck, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Geerlings to include wherein the target identification information is one or more of a make and a model of a vehicle in order to make a remote control profile easier to identify during the learning process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art related to programmable remote control: US 20130136455 A1, US 20140176313 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689